IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0639
                              Filed October 6, 2021


ZACHARY PAUL HUBER,
    Plaintiff-Appellant,

vs.

IOWA DISTRICT COURT FOR POLK COUNTY,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P. McLellan,

Judge.



      Zachary Huber appeals the extension of a no-contact order prohibiting him

from contacting his former spouse. WRIT ANNULLED.



      Nathan A. Mundy of Mundy Law Office, P.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Heard by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

         Zachary Huber appeals the extension of a no-contact order prohibiting him

from contacting his former spouse. Huber contends the district court erred in

finding he failed to meet his burden of proving he no longer posed a threat to his

former spouse, the protected party.       Huber also argues the court improperly

considered his motives for resisting the extension, as well as considering the

nature of the events leading to his conviction.          We find the district court

appropriately considered Huber’s motives as they related to his credibility. The

district court did not err in considering the events leading to Huber’s conviction, nor

did it err in finding he failed to meet his burden of proof. Accordingly, we determine

the writ should be annulled.

    I.      Background Facts & Proceedings

         The facts of the case are not in dispute. Huber was convicted by a jury of

domestic abuse assault, in violation of Iowa Code section 708.2A(2)(a) (2015), in

2015.1 The trial court imposed a five-year no-contact order under Iowa Code

section 664A. The no-contact order prohibited Huber from contacting his former

spouse and prevented Huber from possessing firearms or ammunition. Huber and

his former spouse had divorced before the conduct that led to his conviction. They

have two children together. The no-contact order did not alter his visitation rights

under the divorce decree. It is uncontroverted that Huber did not seek to exercise

his visitation rights provided for in the decree. Additionally, Huber did not attempt




1Huber was acquitted on charges of sexual abuse in the third degree, domestic
abuse assault causing bodily injury, and false imprisonment.
                                             3


contact with the protected party during the period the no-contact order was in

effect. He did possess ammunition in violation of the order.

          The State moved to extend the no-contact order for an additional five-year

term pursuant to Iowa Code section 664A.8 prior to the expiration of the order.

Huber resisted the motion. Following hearing, the district court found that Huber

had not proven he was no longer a threat to the protected party. In particular, the

court found that Huber’s lack of credibility led to concerns he would seek to contact

the protected party in the future. The court also noted the nature of the events

leading to Huber’s conviction and his violations of the order by possessing

ammunition. The district court granted the extension of the no-contact order for a

period of five years. Huber appeals.

   II.       Jurisdiction

          The State contends Huber’s appeal should be dismissed for lack of

jurisdiction under Iowa Code section 814.6. Ordinarily, the State’s position would

be correct.      Section 814.6 limits the right of appeal to “a final judgment of

sentence.” An extension of a no-contact order is collateral to the underlying

criminal proceeding. Vance v. Iowa Dist. Ct., 907 N.W.2d 473, 479-80 (Iowa

2018). Thus, Huber has no right of direct appeal. Id. However, our supreme court

treated Huber’s notice of appeal as a petition for writ of certiorari, and the supreme

court granted the writ of certiorari. As a result, we may consider Huber’s appeal.

See Iowa R. App. P. 6.108; Vance, 907 N.W.2d at 481.

   III.      Standard of Review

          We review the district court’s extension of the no-contact order for correction

of errors at law. State v. Petro, No.16-1215, 2017 WL 1735894, at *2 (Iowa Ct.
                                           4


App. May 3, 2017). The district court’s factual findings are binding on us if those

facts are supported by substantial evidence. Id. Substantial evidence exists “if

reasonable minds could accept it as adequate to reach the same findings.” Id.

(citation omitted). “Factual issues depending on witness veracity are best resolved

by the district court, which has a better opportunity to evaluate credibility than we

do.” Id. (citing Claus v. Whyle, 526 N.W.2d 519, 524 (Iowa 1994)).

   IV.      Analysis

         Huber makes three arguments on appeal. First, he alleges the district court

erred in considering his motives for ending the no-contact order. Second, he

contends the court improperly considered the circumstances of his underlying

conviction and charges for which he was acquitted. Finally, he argues he met his

burden of proving he no longer poses a threat to the protected party.

         A. Huber’s Motive for Ending No-Contact Order

         Huber contends the district court erred by considering his stated reasons

for wanting the no-contact order ended. During the hearing on the extension

request, Huber testified he wanted the order terminated because it prevented him

from seeing his children. The court found this undermined Huber’s credibility

because the order did not alter his visitation rights under the dissolution decree.

The court ultimately found that Huber’s testimony about how he had moved on in

his life was suspect based on his lack of credibility.

         Huber points to our supreme court’s ruling in Vance to suggest that a district

court cannot consider the impact of a no-contact order on the defendant. That

case noted that a district court “need not consider the defendant’s needs or how

he or she may be negatively affected by the extension of the no-contact order.”
                                          5

Vance, 907 N.W.2d at 482 (emphasis added). “Need not” is permissive language,

not mandatory. Vance merely holds that the court does not have to consider the

impact on the defendant; it does not place a complete prohibition on such a

consideration.

        Additionally, the court properly examined Huber’s motives to judge his

credibility.   Our cases have repeatedly held that district courts may consider

credibility when extending a no-contact order. See Clark v. Pauk, No. 14-0575,

2014 WL 6682397, at *4 (Iowa Ct. App. Nov. 26, 2014) (“The district court was

entitled to credit [the protected party’s] testimony over [the defendant’s] testimony

in deciding to extend the order.”); Doyle v. Doyle, No. 13-0753, 2013 WL 6405474,

at *2 (Iowa Ct. App. Dec. 5, 2013) (approving of the district court’s determination

that the defendant lacked credibility). Here, the court determined that Huber

lacked credibility based on the implausibility of his stated reasons for resisting the

extension.2 The court further found Huber’s testimony that he did not violate the

no contact order lacked credibility, given his possession of ammunition. Based on

that lack of credibility, the court questioned his intentions and his potential conduct




2 The court explained its reasoning by noting, “The court finds this testimony
[regarding how Huber wanted nothing to do with the protected party in the future]
suspect given . . . his stated reason for resisting the extension based upon a
condition that did not exist; [that] the no contact order precluded him from visiting
his children.”
                                          6


if the order ended. We find no error in the district court considering Huber’s

motives for resisting the extension.

       B. Consideration of Prior Events

       Huber finds error with the district court considering “the nature of the events

leading to his criminal conviction.”    In particular, he contends the court used

allegations of juror misconduct in his domestic abuse trial and the charges for

which he was acquitted. To begin, we note that Huber offered no legal authority

to support his contentions. As a result, we could consider the matter waived. See

Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in support of an issue may

be deemed waiver of that issue.”). Because the matter may be resolved on the

record, we consider it.

       Huber’s argument the court improperly penalized him for juror misconduct

that occurred during his trial and the charges he was found not guilty of has little

merit. The record belies this argument. The district court explicitly and repeatedly

clarified during the hearing that it would not consider the charges that the

defendant was found not guilty of.3 Likewise, the court made it clear it would not

consider the issue of jury misconduct.4 Moreover, the written order does not

mention jury misconduct at all. The record does not establish that the court relied

on improper factors.

       We interpret the court’s statement as a reference to the underlying act that

resulted in Huber’s conviction for domestic abuse assault. Such a reading fits


3 For instance, the court stated, “I’m not going to consider the charges that he was
found not guilty of in terms of my consideration.” Similarly, the court explained,
“The verdict is what the verdict is . . . I’m calling that ancient history.”
4 “The issue of the jury misconduct has no bearing or meaning.”
                                           7

more closely with the court’s words—the events leading to the conviction.

Importantly, courts may use a defendant’s history of abuse and the original act of

domestic violence that caused a no-contact order to be put in place. See Petro,

2017 WL 1735894, at *3; Wendt v. Mead, No. 16-0928, 2017 WL 510972, at *2

(Iowa Ct. App. Feb. 8, 2017); Sims v. Rush, No. 10-0237, 2010 WL 3503943, at *3

(Iowa Ct. App. Sept. 9, 2010). The court did not err in considering the nature of

the events leading to Huber’s conviction.

       C. Huber’s Burden

       Huber broadly asserts, “The relevant statutory question of fact is whether

Huber remains a threat.” While true, it is merely a recitation of the rule found in

Iowa Code section 664A.8. We interpret this to be a claim that Huber met his

burden of proving he no longer poses a threat the protected party. Section 664A.8

requires the defendant to prove by a preponderance of the evidence that they no

longer pose a threat to the protected party. Vance, 907 N.W.2d at 482. While

district courts have broad discretion to consider relevant factors in making its

determination, “the statute prioritizes the safety of the victims.” Id.

       As noted above, courts may consider the credibility of the parties. Pauk,

2014 WL 6682397, at *4. Similarly, courts may consider prior abuse and the

underlying act that led to the imposition of the original no-contact order. Petro,

2017 WL 1735894, at *3. The protected party need not claim or prove that the

defendant has violated an existing order. Id. Additionally, courts have extended

orders simply on evidence by the protected party that they feared for their safety

and the defendant acknowledged that fear was sincere. Mead, 2017 WL 510972,

at *2. But cf. Pauk, 2014 WL 6682397, at *3 (“[T]repidation, standing alone, is not
                                         8


enough to prove [the defendant] continues to pose a threat to [the protected

party’s] safety.”). Finally, a professional statement can be enough on its own to

support a district court’s findings.   State v. Aguilar, No. 14-1225, 2015 WL

5965076, at *4 (Iowa Ct. App. Oct. 14, 2015).

        The district court found Huber lacked credibility based on his unconvincing

reasons for resisting the extension. His lack of credibility made the court doubt his

testimony that he would not contact the protected party in the future. The court

factored in the nature of the assault that led to Huber’s conviction.5 The court also

considered Huber’s violation of the order by owning ammunition. The court found

evidence from the State’s professional statement that the protected party

legitimately feared for her safety.6 The evidence supports the court’s finding that

Huber failed to prove he no longer posed a threat to the protected party.

   V.      Conclusion

   We find the district court appropriately considered Huber’s motives as they

related to his credibility. The district court did not err in considering the events

leading to Huber’s conviction, nor did it err in finding he failed to meet his burden

of proof. Accordingly, we determine the writ should be annulled.

   WRIT ANNULLED.




5The  district court also noted uncontroverted testimony from the State’s
professional statement that, “there were events of ‘stalking’ by the defendant or
through others that occurred prior to the criminal charges.”
6 Huber’s attorney consented to the presentation of the State’s position by

professional statement.